DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/02/2022 has been entered. Claims 18, 20 and 28 have been amended. Claims 1-15, and 19 have been cancelled. Claims 18 and 20-30 are pending. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18, 20-29 are rejected under 35 U.S.C. 103 as being unpatentable over Agot (DE 3721500 – of record), in view of Anderson (US 3,672,421).
The examiner provides marked-up reproductions of applicable drawings (as needed) to facilitate discussion of the prior art.
Regarding claims 18, 20, 29, Agot teaches an all-weather tire system which allows driving characteristics between summer and winter tires to be simulated continuously – (corresponds to a tire for a wheel of a vehicle, with a profiled tread for supporting the vehicle on the ground). 

    PNG
    media_image1.png
    252
    688
    media_image1.png
    Greyscale

The tire includes the use of: a main tire body 18, formed by two opposite side walls and a circumferential wall, which delimit a tire pressure cavity and control valve system for controlling the tire air pressure, see [0006] – ( corresponds to the tire body is configured to maintain an adjustable gas pressure in the tire). The circumferential wall is further configured to have a plurality of basins 3 which holds a plurality of extendable/retractable spike modules 1 – (corresponds to the circumferential wall is provided with a number of holding spaces). The extendable/retractable spike modules have a rubber profiled portion 1 which forms the ground contacting portion of the tread and as depicted above is configured to extend/retract out from or into the thickness of the tread perpendicular to the circumferential direction of the tire – (corresponds to a number of tread pattern elements which form at least part of the tread, wherein each of the number of tread pattern elements is accommodated in a holding space of the number of holding spaces so as to be displaceable at substantially right angles to the circumferential wall between a first position, 
While Agot discloses the spring-integrated hermetic bellows 6, is the actuating mechanism of the spike module which positions the rubber profile portion 1 into a position which extends away from the tread – (corresponds to a first position, in which it projects from the circumferential wall to a greater degree) and a position which extends away from the tread to a lesser extent than the aforementioned position – (corresponds to a second position, in which it projects from the circumferential wall to a lesser degree or is accommodated in the circumferential wall); it does not explicitly disclose the adjustment device comprises a spring device which is configured with an adjustable spring action, wherein an increase in spring stiffness of 
Anderson discloses a tire suitable for operation in icy conditions, see abstract. And with guidance provided by the figures:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


The tire is configured to have an adjustment scheme whereby studs 20 – (construed as tread pattern elements) are configured to protrude from and retract into the thickness of the circumferential wall of the tread. And where to retract into the thickness of the tread – (corresponds to a second 2 to thereby retract the studs – (construed as increasing the spring stiffness corresponds to a decreased tread pattern height) and likewise, stretchable inflatable section 26 is deflated to a certain pressure P1 to thereby extend the studs to a protruding position – (construed as decreasing the spring stiffness corresponds to an increased tread pattern height), see figures above. Anderson further discloses such a configuration is beneficial for permitting stud retraction even after normal tread wear, see Col 3 lines 39-40 and selective protrusion amounts of the studs, and see Col 3 lines 51-58.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the actuating scheme of the spring-integrated hermetic bellows of Agot in the claimed manner as taught by Anderson to provide the tire with the aforementioned benefits.
Regarding claim 21, as modified Agot discloses the spring-integrated hermetic bellows 6, are configured to hold the spike modules in place and are pneumatically inflated/deflated to position the studs into retracted or protruding positions, see Anderson figures above. 
It is considered an inherent feature that the spike module’s pneumatically inflated, spring-integrated hermetic bellows 6 being wherein the tire is configured, for the benefit of each of the number of tread pattern elements, to offer resistance due to the maintainable gas pressure in the tire when displacing the number of tread pattern elements in the direction of the second position and configured to displace the number of tread pattern elements in the direction of the first position, in which it projects from the circumferential wall to a greater extent, when the gas pressure maintained in the tire is increased, wherein the adjustment device is also configured for adjusting the gas pressure maintained in the tire ”.
Regarding claims 22, 28, as modified Agot discloses the spring-integrated hermetic bellows 6, are configured to hold the spike modules in place and are pneumatically inflated when the control valve 12 is in the "extend mode" and the "exhaust port" is closed, see [0006] and where the hermetic spiked bellows pressure chamber 6 is connected to the tire pressure chamber A via the control valve 12 through an inlet valve 8 and an outlet valve 7; it is considered the hermetic bellows are an endless hollow 
Regarding claim 23, as depicted below modified Agot discloses: each of the number of holding spaces (generally 3 and 15) extends through the circumferential wall and each of the number of tread pattern elements (generally 1) extends through the circumferential wall, wherein the spring device (6), on the side of the circumferential wall facing away from the tread, extends through the passage of each of the number of tread pattern elements (generally 1) and, for the benefit of the spring action, rests on the side of the circumferential wall facing away from the tread.

    PNG
    media_image4.png
    330
    383
    media_image4.png
    Greyscale

Regarding claims 24-25, modified Argot further discloses: the as depicted above the metal basin 3 has an inner part which is coated with hard plastic 15 which allows smooth movement when the spike is adjusted, also see [0013]. Therefore, the hard plastic 15 functions as a composite material reinforcing frame which meets the claim. Additionally, the spike modules 1 are configured to be formed whereby a metal cap 2 and the metal basin 3 are connected to one another via resilient bellows (spring integrated hermetic bellows; 6). The hermetic spiked bellows pressure chamber 6 is connected to the tire pressure chamber A via the control valve 12 through an inlet valve 8 and an outlet valve 7. Thus, the spike module is a composite assembly of parts whereby the parts which surround the spike element itself (metal cap and basin) are separate parts i.e. are dividable in order to fit the adjustment devices (control valves). 
Regarding claims 26-27, modified Argot further discloses, as depicted in the rejection of claim 18: the number of tread pattern elements is arranged in a single row of parallel tread pattern elements with respect to the circumferential direction on the tire; where the spring device (6) comprises a number of spring elements extending parallel to each other which corresponds to the number of rows of tread pattern elements and which are each configured to offer resistance due to spring action of the spring element, for the benefit of each of the number of tread pattern elements of a row of tread pattern elements, when moving the number of 
As to wherein a reinforcing element is provided on the sides of the spring elements facing away from the tread in order to rest the spring elements and/or tread pattern elements on an inner tube provided in the tire: As depicted in the rejection of claim 18, the spring device (6) is delimited on its sides and radially inner portion by plastic portion 15 – (construed as a reinforcing portion formed as an inner tube).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Agot (DE 3721500 – of record), in view of Anderson (US 3,672,421), as applied to claim 18 above, in view of Takahashi (WO 01/70519 A1 – of record).
Regarding claim 30, modified Argot does not explicitly disclose each tread pattern element of the number of tread pattern elements comprises a tread pattern part adjoining the tread, wherein the tread pattern part is provided with a ribbed surface on the side facing the holding space in order to discharge pollutants from the holding space to outside the tire. However, it 
Takahashi teaches a tire that is configured to use a plurality of rubber pliers – (corresponds to a tread pattern element part/ spike module), capable of partially protruding from the surface of a tread in contact with a road surface and disposed over the entire circumference thereof. Takahashi discloses such a tire structure is suitable for easily changing from a tire capable of running on snow/ice to normal dry conditions, see page 20 –Summary of the Invention. And further discloses the rubber pliers are configured to have a projecting block portion 7 with protrusions 18 disposed thereon. The protrusions are fitted to engage with grooves 8 on the opening walls to thereby hold the block in place, see page 22 – paragraphs 2-3.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spike modules of Agot to have protrusions which create a ribbed spike portion, as taught by Takahashi to enable the spike module to be firmly held at a desired extension.
Response to Arguments
Applicant’s arguments with respect to claims 18, 20-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 


/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749